Citation Nr: 1219015	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine.  

3.  Entitlement to nonservice-connected pension benefits.  

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael C. Angel, Attorney




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) from May 2001, June 2002 and September 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the Veteran's the Veteran's claims.  

Because of the complex history of the Veteran's claims, the Board concludes that a brief procedural history would be helpful.  

In July 2000, the Veteran filed a claim to establish service connection for a bilateral knee disorder.  In February 2001, the Veteran filed a claim seeking nonservice-connected pension benefits.  The RO denied these claims in decisions dated in May 2001 and June 2002.  The Veteran appealed those decisions to BVA, and the claims were referred to the Board for appellate review.  

A hearing was held on July 23, 2004, at VA's Central Office in Washington, DC, before a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  At the July 2004 hearing, the Veteran provided oral testimony in support of his claim to establish service connection for a bilateral knee disorder.  His nonservice-connected pension claim was not discussed.  

The Board remanded the Veteran's claims for further development in August 2004 and October 2009.  That development was completed, and the claims were returned to the Board for appellate review.  

In January 2010, the Veteran filed claims seeking an evaluation in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine and entitlement to TDIU.  

A hearing was held on June 3, 2010, by means of video conferencing equipment with the Veteran in Little Rock, Arkansas, before Kathleen K. Gallagher, a VLJ, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At the June 2010 hearing, the Veteran again provided oral testimony in support of his claim to establish service connection for a bilateral knee disorder.  His nonservice-connected pension claim was not discussed.  

In September 2010, the Board denied the Veteran's claim to establish service connection for a bilateral knee condition and remanded his nonservice-connected pension claim for further development.  On the same day that the September 2010 Board decision was issued, the RO denied the Veteran's claims for an increased evaluation for a service-connected lumbar spine disability and entitlement to TDIU.  The Veteran appealed the September 2010 rating decision to BVA, and the lumbar spine and TDIU claims were referred to the Board for appellate review.  

The Veteran also appealed the portion of the Board's September 2010 decision which denied his claim to establish service connection for a bilateral knee disorder to the United States Court of Appeals for Veterans Claims (Court).  In a October 2011 Order, the Court partially vacated the September 2010 Board decision and remanded the claim to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  Also, the Veteran's claim for nonservice-connected pension benefits has been returned to the Board from the RO for further appellate proceedings.  

Preliminary Note

In this case, the Veteran has presented testimony regarding his bilateral knee disorder claim at hearings held by two different VLJ's.  Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Board notes that the September 2010 Board decision was signed by such a panel of VLJ's.  

The Court has recently interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, the VLJ who conducted the July 2004 hearing and signed the prior Board decisions is no longer employed at the Board.  Generally, when a VLJ who has conducted a hearing concerning an issue currently on appeal retires, the Veteran is afforded the opportunity to participate in another hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  

While the Board acknowledges the Court's holding in Arneson and the provisions of 38 U.S.C.A. § 7102 and 38 C.F.R. § 20.707, the unique facts of this case present a situation in which affording the Veteran the opportunity to participate in another hearing would be inappropriate.  Specifically, due to the fact that the VLJ who conducted the July 2004 hearing is no longer employed at the Board, there remains only one VLJ who has taken testimony concerning the Veteran's bilateral knee disorder claim who is available to sign the current decision.  Therefore, the Court's holding in Arneson does not apply to the Veteran's case, and the Board may proceed without prejudice to the Veteran.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).  

The issue of entitlement to service connection for sleep apnea has been raised by the record.  See a November 2011 statement from the Veteran.  However, this issue has not been adjudicated by the RO, and thus, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  See Godfrey and Bernard, supra.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain outstanding VA treatment records  and to obtain records from the Social Security Administration (SSA) and to obtain in accordance with the instructions of the October 2011 Joint Motion.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In the October 2011 Joint Motion, the parties agreed that VA failed to fulfill its duty to assist the Veteran.  Specifically, the parties concurred that the Board erred in not obtaining records from SSA which may affect the Veteran's claim to establish service connection for a bilateral knee disorder.  

In October 2009, the Veteran submitted a favorable decision from SSA dated in March 2009 which listed his bilateral knee disorder as one of the "severe impairments" contributing to his functional incapacity to perform no more than sedentary work on an irregular or inconsistent basis.  In June 2010, the RO requested from SSA a complete copy of the treatment records on which the March 2009 decision was based.  However, it appears that SSA has not replied to this request and the RO did not make a second request.  Later in June 2010, the Veteran testified that, although the SSA reviewed VA medical records in making its decision, he also underwent an examination in connection with his claim for SSA benefits.  See the June 2010 hearing transcript at page 12.  Therefore, the RO/AMC should attempt to obtain the report of this examination and any other records from SSA in connection with the Veteran's claim for SSA disability benefits and associate them with the Veteran's VA claims file.  

While the parties agreed in the October 2011 Joint Motion that the Veteran's SSA records may affect the outcome of his claim to establish service connection for a bilateral knee disorder, the Board observes that the March 2009 SSA decision also lists the Veteran's spine and psychiatric disabilities as factors affecting his employment.  See the March 2009 SSA decision.  As such, it appears that the Veteran's SSA treatment records may affect all of the Veteran's claims presently on appeal.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Thus, the Board concludes that the RO should attempt to obtain any treatment records upon which the March 2009 SSA decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Also, the Board notes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in June 2010.  In a November 2011 statement, the Veteran reported receiving recent VA outpatient treatment.  See a November 2011 statement from the Veteran.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO should attempt to obtain any and all VA treatment records dated from June 2010 to the present.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain from the Social Security Administration (SSA) the treatment records upon which the March 2009 decision for disability benefits was based including an examination report, if any, of an examination administered by SSA.  See June 2010 Board Hearing Transcript, page 12.  All records obtained must be associated with the Veteran's VA claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  The RO must obtain and associate with the claims file all outstanding records of VA treatment dated from June 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  Thereafter, the RO should complete any necessary development which flows from the prior instructions, to include scheduling the Veteran for VA examinations in connection with any of his claims and/or referring his TDIU claim to Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b) (2011).  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


